UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2014 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-173039 HEALTH REVENUE ASSURANCE HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 99-0363866 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8551 W. Sunrise Boulevard, Suite 304 Plantation, Florida (Address of principal executive offices) (Zip Code) (954) 472-2340 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding as of May 19, 2014 Common Stock, $0.001 par value per share 54,846,044 shares HEALTH REVENUE ASSURANCE HOLDINGS, INC. QUARTERLY REPORT ON FORM 10-Q For the Period Ended March 31, 2014 TABLE OF CONTENTS Page PART 1 - FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II - OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Mine Safety Disclosures 28 Item 5. Other Information 28 Item 6. Exhibits 29 SIGNATURES 30 CERTAIN TERMS USED IN THIS REPORT When this report uses the words “we,” “us,” “our,” and the “Company,” they refer to Health Revenue Assurance Holdings, Inc.“SEC” refers to the Securities and Exchange Commission. HEALTH REVENUE ASSURANCE HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, December 31, Assets (unaudited) Cash $ $ Accounts receivable Accounts receivable - Related Party, net of allowance - Prepaid expenses Other current assets Total Current Assets Property and Equipment, net Other assets Finance costs, net Total Other Assets Total Assets $ $ Liabilities and Stockholders' Deficit Accounts payable $ $ Accrued expenses Accrued payroll Loan payable to factor Accrued interest - Line of credit Capital Leases, current portion Notes payable, current portion, net of discount Long term debt, current portion Settlement Payable - Deferred Revenue Other current liabilities Warrant Liability Total Current Liabilities Capital Leases (net of current portion) Notes payable (net of current portion), net of discount - Long term debt (net of current portion) Total Liabilities $ $ Temporary Equity Series A 8% redeemable convertible preferred stock, ($0.001 par value, 13,500,000 shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively - Redemption value of $5,569,280) Commitments and Contingencies (see Note 10) Stockholders' Deficit: Common stock ($0.001 par value, 500,000,000 shares authorized, 54,846,044 shares and 54,752,294 issued and outstanding at March31, 2014 and December 31, 2013, respectively) Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying unaudited notes are an integral part of these unaudited consolidated financial statements. 1 HEALTH REVENUE ASSURANCE HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the Three MonthsEnded March 31, March 31, Revenue $ $ Total Revenue Cost of Revenues Gross Profit Operating Expenses Selling and administrative expenses (includes stock compensation of $3,928 and $27,984 as of March 31, 2014 and 2013, respectively) Depreciation and amortization Total Operating Expenses Operating Loss ) ) Other Income (Expense) Other income - 39 Interest expense ) ) Gain from change in fair value of warrant liability - Total Other Income (Expense), net ) Net Loss $ ) $ ) Accretion of series A redeemable convertible preferred stock redemption value differential ) - Cumulative preferred stock dividend ) - Net Loss Available to Common Stockholders $ ) $ ) Net Loss Available to Common Stockholders Per Share basic and diluted $ ) $ ) Weighted Average Number of Shares Outstanding basic and diluted The accompanying unaudited notes are an integral part of these unaudited consolidated financial statements. 2 HEALTH REVENUE ASSURANCE HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) For the Three MonthsEnded March 31, March 31, Cash flows from Operating Activities: Net Loss Available to Common Stockholders $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Accretion of series A redeemable convertible preferred stock redemption value differential - Cumulative series A redeemable convertible preferred stock dividends - Amortization of debt discount Amortization of debt issue costs 82 - Depreciation expense Bad debt expense - Amortization of prepaid shares issued for services - Stock option expense (recovery) ) - Shares issued for services Gain from change in fair market value of warrants ) - Change in operating assets and liabilities: Accounts receivable, net ) ) Accounts receivable related party, net - Other assets ) ) Prepaid expenses Accounts payable Settlement accrual ) - Accrued liabilities ) Other accrued liabilities ) - Accrued payroll - Deferred revenue ) - Net Cash used in operating activities ) ) Cash flows from Investing Activities: Capitalization of internally developed software - ) Purchases of property and equipment ) ) Net Cash used in investing activities ) ) Cash flows from Financing Activities: Issuance of common stock for cash net of offering cost - Stock subscriptions - Payment for repurchase of common stock - ) Loan proceeds - Loan proceeds from factor, net ) ) Repayments of loans ) ) Repayment of capital lease ) - Borrowings (repayments) on line of credit, net ) ) Net Cash (used in) provided by financing activities ) Net increase (decrease) in cash ) Cash at beginning of period Cash at ending of period $ $ Supplemental schedule of cash paid during the period for: Interest $ $ Income Taxes $
